Citation Nr: 0944719	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  07-40 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for hepatitis B.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to an initial rating in excess of 20 percent 
for residuals of fractured left tibia with ankle laxity and 
degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1948 to April 
1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2007 rating decision in which the RO, inter 
alia, granted service connection for residuals of fractured 
left tibia with ankle laxity and degenerative joint disease 
and assigned an initial rating of 20 percent, effective 
August 2, 2006, and denied service connection for hepatitis B 
and bilateral hearing loss.  In April 2007, the Veteran filed 
a notice of disagreement (NOD) with the assigned disability 
rating and the denials of service connection.  A statement of 
the case (SOC) was issued in November 2007, and the Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in December 2007.

Because the appeal involves disagreement with the initial 
rating assigned following the grant of service connection for 
residuals of fractured left tibia with ankle laxity and 
degenerative joint disease, the Board has characterized this 
matter in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).  

In August 2009, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record. 





FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.  

2.  Although the Veteran has credibly asserted in-service 
noise exposure, there is no evidence of hearing loss for 
several years after service, and the only opinion to address 
the question of whether there exists a nexus between in-
service noise exposure and the Veteran's hearing loss is 
adverse to the claim.

3.  There is no competent medical evidence that the Veteran 
currently has hepatitis B, or residuals thereof..

4.  Since the August 2, 2006 effective date of the grant of 
service connection, the Veteran's residuals of fractured left 
tibia with ankle laxity and degenerative joint disease have 
consisted of a limp, as well as left ankle laxity, swelling 
and decreased range of motion; marked disability or ankylosis 
of the left ankle is  not shown.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis B are 
not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).

2.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.385 (2009).

3.  The criteria for an initial rating in excess of 20 
percent for residuals of fractured left tibia with ankle 
laxity and degenerative joint disease are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5262 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in an August 2006 pre-rating letter, the RO 
provided notice to the Veteran explaining what information 
and evidence was needed to substantiate the claims for 
service connection, what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA; this letter also provided the 
Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations.  The Marcy 
2007 rating decision reflects the initial adjudication of the 
claim after issuance of this letter.  Hence, the August 2007 
letter-which meets the content of notice requirements for 
service connection claims described in Dingess/Hartman and 
Pelegrini-also meets the VCAA's timing of notice 
requirement.  

Regarding the claim for a higher rating, a June 2008 letter 
provided the criteria for evaluating impairment of the tibia 
and fibula.  After issuance of the June 2008 letter, and 
opportunity for the Veteran to respond, the November 2008 
supplemental SOC (SSOC) reflects readjudication of that 
claim.  Hence, the Veteran is not shown to be prejudiced by 
the timing of the latter notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records, and the reports of January 
2007 and March 2007 VA examinations.  Also of record and 
considered in connection with the appeal is the transcript of 
the Veteran's August 2009 Board hearing, along with various 
written statements provided by the Veteran, and by his 
representative.  The Board also finds that no additional RO 
action to further develop the record is warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge from service when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A.  Hepatitis B

Considering the claim for service connection for hepatitis B 
in light of the above, the Board finds that the claim must be 
denied on the basis of current disability.  

Service records reflect that prior to service the Veteran was 
hospitalized for observation for hepatitis in 1932 and had 
jaundice in 1945.  During service, in 1951, the Veteran was 
hospitalized for 2 months with infectious hepatitis.  
Subsequent examination reports noted that the Veteran had no 
residual of hepatitis and that his liver was not enlarged.  

Post-service records reflect no diagnosis or treatment for 
hepatitis B.

The Board acknowledges that a January 2003 letter from a 
Blood Bank reflects that the Veteran's test for HBC 
(Hepatitis B Core Antibody) was found to be positive; 
however, this letter does not constitute competent, medical 
evidence of current disability.  An attachment to the letter 
indicates that a positive test for hepatitis B core antibody 
most likely indicates that the Veteran has recovered from an 
episode of hepatitis in the past.  Thus, these laboratory 
results are not proof of current hepatitis B.  

The Board recognizes that the Veteran had hepatitis during 
service, and possibly before service; however, current 
hepatitis B is simply not shown, and neither the Veteran nor 
his representative has presented or identified any existing 
medical evidence of any such disability.

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in disability.  See 
38 U.S.C.A. §§ 1110, 1131.  Thus, where, as here, medical 
evidence does not establish, fundamentally, any currently-
claimed disability upon which to predicate a grant of service 
connection, there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer, 3 Vet. App. at 225.  In the instant appeal, 
the claim for service connection for hepatitis B must be 
denied because the first essential criterion for a grant of 
service connection-evidence of a current disability upon 
which to predicate a grant of service connection-has not 
been met.

B.  Bilateral Hearing Loss

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hertz is 40 decibels or greater; the thresholds for 
at least three of these frequencies are 26 or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that his exposure to loud noise while in 
service has caused the claimed bilateral hearing loss.  
Specifically, he asserts in-service noise exposure while 
serving as a firearms instructor resulted in hearing loss.  
The Veteran contends that he was exposed to noise from 
rifles, pistols, grenades, and radios.  

The Board notes that the Veteran's service personnel records 
show that he was a military policeman. 

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that the record 
presents no basis for a grant of service connection for 
bilateral hearing loss.

Service treatment records show no reports of any hearing 
loss.  Audiological evaluation was performed in January 1969 
in connection with the Veteran's retirement from service.  At 
that time, none of the pure tone thresholds at the relevant 
frequencies were 26 or greater.  Speech discrimination scores 
were not reported.

The Board notes, however, that the absence of in-service 
evidence of hearing loss is not fatal to the claim, see 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of 
a current hearing loss disability (i.e., one meeting the 
requirements of section 3.385, as noted above) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  

The Veteran was afforded a VA audiological evaluation in 
January 2007.  Audiological testing revealed pure tone 
thresholds above 40 decibels in multiple relevant frequencies 
in each ear.  Speech recognition was 54 percent on the right 
and 65 percent on the left.  The audiologist noted the 
Veteran's exposure to noise in service-while serving in the 
infantry and military police-as well as exposure after 
service while working as a mechanic.  She commented that a 
recent study by the National Academy of Sciences concluded 
that there was no scientific basis for delayed onset noise-
induced hearing loss.  She also cited a similar finding from 
the American College of Occupational and Environmental 
Medicine in 2002.  Due to documentation of normal hearing 
sensitivity at the time of retirement, it was the 
audiologist's opinion that current hearing loss was not 
caused by or a result of time in service.  The Board has 
afforded this opinion high probative value as it is based on 
the available medical evidence and supported by medical 
literature.  

The above evidence reflects that the Veteran currently has 
bilateral hearing loss to an extent recognized as a 
disability, pursuant to 38 U.S.C.A. § 3.385.  However, a 
nexus between the current hearing loss disability and service 
is not established.  

Here, the post-service evidence does not reflect any 
indication of hearing loss for more than 35 years after 
active military service.  The Board points out that the 
passage of so many years between discharge from active 
service and the objective documentation of a claimed 
disability is a factor that tends to weigh against a claim 
for service connection.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

Moreover, there is no competent evidence or opinion even 
suggesting that there exists a medical relationship, or 
nexus, between any current hearing loss and the Veteran's 
active duty service, and neither the Veteran nor his 
representative has identified, presented, or alluded to the 
existence of any such medical evidence or opinion.  In short, 
there is no competent medical evidence to support the claim 
for service connection for hearing loss.  In fact, when asked 
to opine as to the etiology of any current hearing loss, a VA 
audiologist opined that current hearing loss is not caused by 
or a result of the Veteran's time in service.  

C.  Both Claims

In addition to the medical evidence, in adjudicating these 
claims, the Board has considered the assertions of the 
appellant and his representative; however, none of this 
evidence provides a basis for allowance of the claims.  As 
indicated above, the claims turn on the medical matters of 
current disability and whether there exists a relationship 
between the current hearing loss for which service connection 
is sought and service, matters within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As none of the above-named individuals is 
shown to be other than a layperson without the appropriate 
medical training and expertise, they are not competent to 
render a probative (persuasive) opinion on a medical matter.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

Under these circumstances, the Board finds that the claims 
for service connection for hepatitis B and bilateral hearing 
loss must be denied.  In reaching these conclusions, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as no competent, probative evidence 
supports a finding that the Veteran currently has hepatitis 
B, and the preponderance of the evidence is against a finding 
that the Veteran has bilateral hearing loss related to 
service, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).




III.  Initial Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is entitlement 
to a higher initial rating since the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection to consider the appropriateness 
of "staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  Fenderson, 12 Vet. App. at 126.  

The Veteran's residuals of fractured left tibia with ankle 
laxity and degenerative joint disease are rated as 20 percent 
disabling under Diagnostic Code 5262.  Under this diagnostic 
code, a 40 percent rating is assigned for nonunion of the 
tibia and fibula with loose motion requiring brace.  The 
diagnostic code also provides for 30, 20, and 10 percent 
ratings for malunion of the tibia and fibula with marked, 
moderate, and slight knee or ankle disability, respectively.  
38 C.F.R. § 4.71a.

The terms "slight," "moderate," and "marked" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just," and all evidence must be evaluated in deciding rating 
claims.  38 C.F.R. § 4.6 (2009).

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that an initial rating 
greater than 20 percent for the Veteran's residuals of 
fractured left tibia with ankle laxity and degenerative joint 
disease is not warranted at any time since the August 2, 2006 
effective date of the grant of service connection. 

The Veteran was afforded a VA examination in March 2007.  He 
reported no symptoms of pain, swelling, or instability in the 
left tibia, but stated that the left ankle "turns easily" 
when he steps on uneven terrain.  He had not experienced 
acute swelling of the ankle, but a chronic aching and gradual 
enlargement of the ankle.  The Veteran did not require an 
ankle brace support, cane or crutch.  

Examination of the left leg revealed a slight valgus 
angulation of the midportion of the tibia to palpation.  No 
palpable tibial deformity was detected.  The Veteran's left 
leg was 1 cm shorter than the right, for which the Veteran 
had a special orthopedic shoe.  The left ankle had mild, 
diffuse enlargement.  With resisted inversion, there was 
definite increased laxity of the lateral collateral ligament, 
but no definite instability detected.  Left ankle 
dorsiflexion was from 0 to 10 degrees, plantar flexion from 0 
to 35 degrees, eversion from 0 to 30 degrees, inversion from 
0 to 20 degrees, abduction 0 to 20 degrees, and adduction 0 
to 30 degrees.  On repetitive exertional testing, he 
performed 10 out of 10 toe stands with plantar flexion from 0 
to 35 degrees throughout, with no increase in ankle joint 
discomfort.  The examiner commented that no assignment of 
additional degrees of functional impairment was warranted for 
the left ankle on the basis of repetitive use, due to pain 
with use, limited endurance, weakness, fatigability, or 
incoordination on the basis of current testing.  

X-rays of the tibia and fibula showed mild lateral bowing and 
cortical thickening of the mid to distal tibia and fibula 
from previous trauma.  There was no acute fracture or 
dislocation, no intraosseous lesion or radio-opaque foreign 
body, and no soft tissue swelling.  X-rays of the left ankle 
showed mild to moderate diffuse tissue swelling.  There was 
no fracture or dislocation of the left ankle.  The examiner 
diagnosed status post left tibia-fibula fractures, healed, 
with residual left lower leg shortening, as well as left 
ankle lateral collateral ligament laxity and degenerative 
joint disease.

At his hearing, the Veteran testified that he has laxity in 
his left ankle, which swells up and causes him to limp.  

To warrant a higher rating, the evidence would need to show 
nonunion of the tibia and fibula, malunion of the tibia and 
fibula with marked ankle disability or ankylosis of the left 
ankle.  See 38 C.F.R. § 4.71a, DCs 5262, 5270.  

X-rays of the left tibia and fibula show that there is no 
nonunion of these bones.  While malunion of the tibia and 
fibula may be shown, the evidence does not show marked ankle 
disability.  The Veteran still has motion in all planes of 
ankle motion, and he only reports problems with laxity, 
swelling, and a limp.  Ankle disability greater than moderate 
is simply not shown.  

Although the March 2007 VA examination revealed decreased 
motion in the left ankle, the ankle still demonstrated 
dorsiflexion to 10 degrees and plantar flexion to 35 degrees.  
Thus, there is no evidence of, or a showing of disability 
comparable to, ankylosis of the ankle.  

The Board has considered the Veteran's complaints indicating 
that his left ankle is painful; however, the March 2007 VA 
examiner noted that there was no additional functional 
impairment on the basis of repetitive use, due to pain with 
use, limited endurance, weakness, fatigability, or 
incoordination.  Here, the Veteran's complaints have been 
taken into consideration in the assignment of the 20 percent 
rating, and there is no basis for assignment of a higher 
rating on the basis of these complaints, alone.  See 
38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1995).

The Board also acknowledges that the Veteran has a 1 cm 
shortening of the left leg.  However, as a minimum 1 and 1/4 
inch (3.2 cm) is required for a 10 percent rating under 
Diagnostic Code 5275, a separate 10 percent rating is not 
warranted under this diagnostic code.  See 38 C.F.R. § 4.71a.

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the Veteran's residuals of 
fractured left tibia with ankle laxity and degenerative joint 
disease, pursuant to Fenderson, and that the claim for a 
higher rating must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the doubt doctrine; however, as the preponderance of the 
evidence is against assignment of a higher rating, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.  


ORDER

Service connection for hepatitis B is denied.  

Service connection for bilateral hearing loss is denied.  

A rating in excess of 20 percent for residuals of fractured 
left tibia with ankle laxity and degenerative joint disease 
is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


